EXHIBIT 10.2 

 

MINERALS TECHNOLOGIES INC. NONFUNDED
SUPPLEMENTAL RETIREMENT PLAN

 

     1.     Minerals Technologies Inc. (the "Company") shall make payments
supplementing the amounts payable under the Minerals Technologies Inc.
Retirement Plan (the "Retirement Plan") to employees who retire under the
Retirement Plan and to terminated employees who at the time of their termination
were entitled to receive benefits, including deferred vested benefits, under the
Retirement Plan (hereafter, "employees") and whose benefits under the Retirement
Plan in either case are limited, by reason of Section 415 and Section 401(a)(17)
of the Internal Revenue Code, to amounts less than would be payable under the
provisions of said Plan if calculated without reference to the limitations
imposed by Section 415 and Section 401(a)(17) of the Internal Revenue Code.

     2.      To the extent practicable, such supplemental payments by the
Company shall, in the case of each such employee, be substantially equal to the
difference between the benefits payable under the Retirement Plan and the
benefits that would be payable under the provisions of the Retirement Plan if
calculated without reference to the limitations imposed by Section 415 and
Section 401(a)(17) of the Internal Revenue Code. For the purpose only of
computing benefits that would otherwise be payable under the Retirement Plan to
an employee, any income deferred by the employee pursuant to the Minerals
Technologies Inc. Nonfunded Deferred Compensation and Supplemental Savings Plan
shall be added to the employee's Career Earnings, as determined under the
Retirement Plan, in the year of such deferral.

     3.     (a)     Lump sum Payment.     An employee eligible for retirement
under the Retirement Plan and entitled to benefits under this plan shall receive
his or her payment in a single lump sum, as early as administratively
practicable in the January of the calendar year next following his or her
termination of employment, unless he or she elects to receive payment in equal
annual installments under paragraph (b) below, or to receive a "same-year
payment" under paragraph (c) below.

           (b)     Installment Payments.     An employee eligible for retirement
under the Retirement Plan or his or her beneficiary may receive payments in
equal annual installments over a period of up to ten years, as determined by the
employee, if (i) the employee elects to do so, or modifies a previous election
in order to do so, at least ninety days prior to his or her retirement under the
Retirement Plan, and (ii) as of the first business day of the January following
such employee's retirement or death, the benefit to which he or she is entitled
under this plan is at least $100,000. No payments under this paragraph (b) shall
be made prior to the employee's next taxable year following termination of
employment. All such future payments shall be made as early as administratively
practicable in such January and each succeeding January, in accordance with the
Company's procedures, until all installments have been paid.

           (c)     Same-year Payment.     An employee eligible for retirement
under the Retirement Plan who wishes to receive, or for his or her beneficiary
to receive, a payment in the year of the employee's termination must elect to do
so no later than October 1 of the year preceding the employee's scheduled
retirement date. Any such payment will be in a lump sum, made as soon after the
date of the employee's retirement as is administratively practicable.

          (d)     Non-retirement Eligible Employees.     An employee who is not
eligible for retirement under the Retirement Plan and who terminates employment
with the Company shall be paid the full amount due him or her in a lump-sum in
the January of the calendar year next following the later of (i) his or her
termination of employment or (ii) the date of his or her fifty-fifth birthday.
If the employee is deceased at the time such payment becomes due, it will be
made to his or her beneficiary.

          (e)     Valuation.     (i) Benefits paid as same-year payments will be
valued as of the date of retirement or the next business day if the date of
retirement is not a business day. (ii) Other benefits shall be valued as of the
first business day of the January following the date of termination of
employment, in accordance with the administrative procedures of the Company.

     4.      An employee's right to supplemental payments hereunder may not be
assigned. If an employee does assign such right, the Company may disregard such
assignment and discharge its obligation by making payment as though no such
assignment had been made. Notwithstanding the above, an employee may elect, or
may modify an election previously made, to name a beneficiary to whom in the
event of the employee's death the Company shall make such lump sum payment or,
if applicable, annual installment payments. If the employee fails to elect a
beneficiary then the estate of the employee shall be considered his or her
beneficiary hereunder.

     5.     This Minerals Technologies Inc. Nonfunded Supplemental Retirement
Plan shall be governed and construed in accordance with the laws of the state of
Delaware.

 

                                   (April 2003)